ORDER

PER CURIAM:
AND NOW, this 1st day of March, 1996, upon consideration of the Report and Recommendations of the Disciplinary Board dated February 12,1996, it is hereby
ORDERED that DARYL BRETT MA-GID, be and he is SUSPENDED from the Bar of this Commonwealth for a period of three (3) years, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
It is further ORDERED that should DARYL BRETT MAGID apply for reinstatement he shall execute an authorization to release the Supreme Court of Ohio records and shall submit to a psychological examination.